NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 26 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RONALD PAYNE,                                   No. 21-55296

                Plaintiff-Appellant,            D.C. No. 2:20-cv-10066-JWH-KK

 v.
                                                MEMORANDUM*
DIANA MARSTEINER, Judge, Individual
and official capacity; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   John W. Holcomb, District Judge, Presiding

                           Submitted January 19, 2022**

Before:      SILVERMAN, CLIFTON, and HURWITZ, Circuit Judges.

      Ronald Payne appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action alleging equal protection and due process violations

stemming from workers’ compensation proceedings. We have jurisdiction under

28 U.S.C. § 1291. We affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Contrary to Payne’s contentions, the magistrate judge did not exceed her

statutory authority during her involvement with this case. See 28 U.S.C.

§ 636(b)(1)(A); McKeever v. Block, 932 F.2d 795, 797 (9th Cir. 1991) (“While the

magistrate can dismiss complaints with leave to amend, the district court

necessarily must review that decision before dismissing the entire action.”). The

district judge properly conducted a de novo review of the magistrate judge’s

findings and recommendations, and Payne’s objections thereto, and entered final

judgment. See 28 U.S.C. § 636(b)(1)(C).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                       21-55296